DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 and 23-24 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 3, the phrase “of said legs” should be inserted after the word “each” to provide better clarification.  
In claim 6, line 3, it appears the phrase “the one end and the opposing end” should be changed to -- the first end and the second end -- to provide proper antecedent basis.
In claim 23, line 4, the phrase “said leg” should be changed to “each of said legs” to provide better clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-14, 16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0264262 (McClatchie) in view of U.S. Patent 6,022,005 (Gran et al.).

The only difference between the prior art and the claimed invention is the plurality of legs bend only at the first end and the second end according to a force applied to the sensor.
Gran et al. discloses a vibration isolator comprising, as illustrated in Figures 1-7, a force dampening device (e.g. the device as illustrated in Figure 1) for a sensor 52 (e.g. inertial reference unit; column 7, lines 42-59) subjected to forced input; a plurality of legs 14.1,14.2,14.3,20 (e.g. the isolator strut 14 along with end flexures 20 form the leg; Figure 2; column 5, lines 5-26); a sensor mount 10 (e.g. payload platform) such that the sensor is mounted on the sensor mount (as observed in Figure 6); a system mount 12 (e.g. equipment platform; each of the plurality of legs 14.1,14.2,14.3,20 is connected to the sensor mount 10 at a first end (e.g. top end) and to the system mount 12 at a second end (e.g. bottom end) such that the sensor mount is passively maintained in a parallel orientation relative to the system mount as the plurality of legs bend only at the first end (e.g. at top flexure 20 of leg 14; Figures 1,2; 
It would have been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the plurality of legs bend only at the first end and the second end according to a force applied to the sensor as suggested by Gran et al. to the system of McClatchie to achieve both vibration control and pointing control in a such a manner that coupling between translational and rotational movements is minimized or eliminated.  (See, paragraphs column 4, lines 31-37 5 to column 6, line 25 of Gran et al.).
With regards to claim 2, McClatchie further discloses the flexible material comprises a suitable semi-flexible polymer.  (See, paragraph [0060]).
With regards to claim 4, McClatchie further discloses the material comprising polyethylene, viscoelastic elastomers or silicone rubber, or a combination thereof (paragraph [0060]); however, the reference does not disclose the flexible material comprises a material having a Young’s modulus in the range between 1 to 3 MPa.  To have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 5, McClatchie does not disclose such parameters (the material comprises Nitrile (NRB) and Butyl (IIR) families of elastomers having mechanical properties that fall within the range of 1-3 MPa for elastic modulus, 4-10 MPa for yield stress, and 8-20 MPa for tensile strength at fracture) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would 
With regards to claim 6, Gran et al. further discloses for at least one of the plurality of legs 14.1,14.2,14.3,20, an angle of from 30 to 60 degrees is defined between an axis extending between (i) the one end and the opposing end of the such at least one of the plurality of legs and (ii) one of the sensor mount and the system mount.  (See, as observed in Figures 1,6).
With regards to claim 7, Gran et al. further discloses the angle is further defined as from 35 to 55 degrees.  (See, as observed in Figures 1,6).
With regards to claim 8, Gran et al. further discloses the angle is further defined as from 40 to 50 degrees.  (See, as observed in Figures 1,6).
With regards to claim 9, Gran et al. further discloses the plurality of legs comprise four legs arranged in a four-bar parallelogram mechanism (e.g. there are six legs in Figure 6, so one can take four out of the six legs to form this four-bar parallelogram mechanism).
With regards to claim 10, Gran et al. further discloses a first leg (e.g. 1st leg 14 from the right in Figure 6 is considered as this first leg) and a second leg (e.g. 2nd leg 14 from the right in Figure 6 is considered as this second leg) of the plurality of legs are engaged to a front end of the sensor mount 10 and a front end of the system mount 12; a third leg (e.g. 1st leg 14 from the left in Figure 6 is considered as this third leg) and a fourth leg (e.g. 2nd leg 14 from the left in Figure 6 is considered as this fourth leg) of the plurality of legs are engaged to a back end of the sensor mount 10 and a back end of the system mount 12; the first and second legs and the third and fourth legs are arranged equidistantly at the front ends of the sensor mount and system mount and the back ends of the sensor mount and the system mount (as observed in Figure 6).
With regards to claim 11, Gran et al. further discloses each of the plurality of legs comprises three sections, a first section (e.g. top portion including element 20 in Figure 2 is considered as this first section) connected to the sensor mount 10, a second section (e.g. middle portion in Figure 2 is considered as this second section) connected to the first section, 
With regards to claim 12, Gran et al. further discloses the second section becomes thicker in a graduated manner from an end nearest the first section to a midpoint, and then becomes thinner in a graduated manner from the midpoint to an end nearest the third section (as observed in Figure 2).
With regards to claim 13, Gran et al. further discloses the midpoint is not located equidistant between the first and third sections (as observed in Figure 2).
With regards to claim 14, Gran et al. further discloses the second section is from 1.5 to 5 times thicker than each of the first and third sections (as observed in Figure 2).
With regards to claim 16, Gran e al. further discloses the plurality of legs comprise three legs arranged in a tripod arrangement (e.g. there are six legs in Figure 6, so one can take three out of the six legs to form this tripod arrangement) such that each leg comprises first and second sections (e.g. top portion including element 20 and bottom portion including element 20 in Figure 2 are considered as these first and second sections, respectively) and a hinge (e.g. middle portion in Figure 2 is considered as this hinge); a first end of the first section of each of the three legs is connected to the sensor mount 10 and a second end of the first section of each of the three legs is connected to the hinge (as observed in Figures 2,6); a first end of the second section of each of the three legs is connected to the hinge and a second end of each of the three legs is connected to the system mount 12 (as observed in Figures 2,6).
With regards to claim 18, the references do not explicitly specify such structural configuration (the legs have an S- shape) as in the claim.  However, to have set such structural characteristics and arrangement as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill 
With regards to claim 19, McClatchie discloses a hybrid stabilizer comprising, as illustrated in Figure 1-3, a dampening system 210,220 (e.g. the system as illustrated in Figures 1,2) comprising a sensor 104,204 (e.g. IMU or accelerometer; paragraphs [0021],[0025],[0060]); a force damping device 210,220 (e.g. the stabilizer is considered as the force dampening device as illustrated in Figures 1,2) comprising a plurality of legs 212.1,212.2,212.3;  a sensor mount 106,206 (e.g. payload frame); a system mount 116,216 (e.g. intermediate frame) cumulatively forming a parallel kinematic mechanism; the plurality of legs 212.1,212.2,212.3 comprise a flexible material (e.g. viscoelastic urethane polymer; paragraphs [0060]) such that each of  the plurality of legs is connected to the sensor mount 106,206 at a first end (e.g. top end) and to the system mount 116,216 at a second end (e.g. bottom end); the parallel kinematic mechanism being at least one four-bar, parallelogram linkage with the plurality of legs defining a first bar (e.g. 1st leg 212.1 from left in Figure 2) and second bar (e.g. 1st leg 212.3 from right in Figure 2), the sensor mount 206 defining a third bar (e.g. frame substrate), and the system mount 216 defining a fourth bar (e.g. frame substrate); the parallel kinematic mechanism configured such that the sensor mount 206 is maintained in a parallel orientation to the system mount 216 as the plurality of legs bend (e.g. the plurality of legs bends up and down as observed in Figure 2) according to force applied to the sensor; the sensor 204 is mounted on the sensor mount 206 such that the plurality of legs reduce an amount of force experienced by the sensor according to force applied to the system mount.  (See, paragraphs [0031] to [0065]).
The only difference between the prior art and the claimed invention is the plurality of legs bend at the first end and the second end according to a force applied to the sensor.
Gran et al. discloses a vibration isolator comprising, as illustrated in Figures 1-7, a force dampening device (e.g. the device as illustrated in Figure 1) for a sensor 52 (e.g. inertial reference unit; column 7, lines 42-59) subjected to forced input; a plurality of legs 
It would have been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the plurality of legs bend at the first end and the second end according to a force applied to the sensor as suggested by Gran et al. to the system of McClatchie to achieve both vibration control and pointing control in a such a manner that coupling between translational and rotational movements is minimized or eliminated.  (See, paragraphs column 4, lines 31-37 5 to column 6, line 25 of Gran et al.).
With regards to claim 20, McClatchie further discloses the sensor is selected form the group consisting of an IMU and an accelerometer.  (See, paragraphs [0021],[0025],[0060])
With regards to claim 21, McClatchie further discloses a tracked body (e.g. automobile, plane, ship, unmanned vehicle; paragraph [0060]); the sensor 204 tracks a motion of the tracked body; the force dampening device 210,220 is situated between the sensor 204 and the tracked body. (See, as observed in Figure 2; paragraph [0061]).

With regards to claim 23, McClatchie discloses a hybrid stabilizer comprising, as illustrated in Figure 1-3, a haptic device comprising an actuator 222; a sensor 204 to measure device state; a passive mechanical means 212 to isolate a sensor signal in a degree of freedom of the measured device state such that the passive mechanical means comprises a leg  212.1,212.2,212.3 disposed between the sensor 204 and the actuator 22; the leg comprises a  flexible material (e.g. viscoelastic urethane polymer; paragraphs [0060]); the plurality of legs and the sensor mount and the system mount are a parallel kinematic mechanism with the plurality of legs defining a first bar (e.g. 1st leg 212.1 from left in Figure 2) and second bar (e.g. 1st leg 212.3 from right in Figure 2), the sensor mount defining a third bar (e.g. frame substrate), and the system mount defining a fourth bar (e.g. frame substrate)..  (See, paragraphs [0031] to [0065]).
The only difference between the prior art and the claimed invention is the parallel kinematic mechanism in the form of at least four-bar, parallelogram linkage.
Gran et al. discloses a vibration isolator comprising, as illustrated in Figures 1-7, a force dampening device (e.g. the device as illustrated in Figure 1) for a sensor 52 (e.g. inertial reference unit; column 7, lines 42-59) subjected to forced input; a plurality of legs 14.1,14.2,14.3,20 (e.g. the isolator strut 14 along with end flexures 20 form the leg; Figure 2; column 5, lines 5-26); a sensor mount 10 (e.g. payload platform) such that the sensor is mounted on the sensor mount (as observed in Figure 6); a system mount 12 (e.g. equipment platform; each of the plurality of legs 14.1,14.2,14.3,20 is connected to the sensor mount 10 at a first end (e.g. top end) and to the system mount 12 at a second end (e.g. bottom end) such that the sensor mount is passively maintained in a parallel orientation relative to the system mount as the plurality of legs bend only at the first end (e.g. at top flexure 20 of leg 14; Figures 1,2; column 5, lines 6-11; column 7, lines 25-42) and the second end (e.g. at bottom flexure 20 of leg st leg 14 from the right in Figure 6 is considered as this first leg) and second bar (e.g. 2nd leg 14 from the right in Figure 6 is considered as this second leg), the sensor mount 10 defining a third bar (e.g. payload platform substrate), and the system mount 216 defining a fourth bar (e.g. base platform substrate).  (See, column 4, line 16 to column 8, line 65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the parallel kinematic mechanism in the form of at least four-bar, parallelogram linkage as suggested by Gran et al. to the system of McClatchie to achieve both vibration control and pointing control in a such a manner that coupling between translational and rotational movements is minimized or eliminated.  (See, paragraphs column 4, lines 31-37 5 to column 6, line 25 of Gran et al.).
With regards to claim 24, McClatchie further discloses the plurality of legs 14.1,14.2,14.3 and the sensor mount 10 and the system mount 12 are a parallel kinematic mechanism in the form of at least one four-bar, parallelogram linkage with the plurality of legs defining a first bar (e.g. 1st leg 14 from the right in Figure 6 is considered as this first leg) and second bar (e.g. 2nd leg 14 from the right in Figure 6 is considered as this second leg), the sensor mount 10 defining a third bar (e.g. payload platform substrate), and the system mount 216 defining a fourth bar (e.g. base platform substrate).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0264262 (McClatchie) in view of U.S. Patent 6,022,005  as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0138816 (Proulx).
With regards to claim 15, McClatchie further discloses the respective third sections of the plurality of legs are connected to the system mount; however, the reference does not disclose the system mount further comprises a flexible layer comprising a flexible material.
Proulx discloses a shaker system comprising, as illustrated in Figures 1-6, a force dampening device 100 for a sensor (e.g. an accelerometer not shown; paragraph [0030]) subjected to forced input; a sensor mount 104; a system mount 102; a flexible layer 160 comprising a flexible material (e.g. viscoelastic material, like rubber; paragraph [0030]) where the flexible layer of the system mount. (See, paragraphs [0020] to [0042)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the system mount further comprises a flexible layer comprising a flexible material where the third sections are connected to the flexible layer of the system mount as suggested by Proulx to the system of McClatchie as modified by Gran et al. to have the ability to reduce and/or eliminate vibration before being transferring to the system mount. (See, paragraph [0030] of Proulx).
With regards to claim 17, Proulx further discloses the system mount 102 is formed as a linear rail allowing motion in one direction and further comprises a flexible material (e.g. viscoelastic material, like rubber; paragraph [0030]) for at least partial dampening of motion.

Response to Amendment
Applicant’s arguments with respect to claims 1-2,4-24 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 







/HELEN C KWOK/Primary Examiner, Art Unit 2861